Citation Nr: 1731690	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to left knee disability.

4.  Entitlement to service connection for left ankle disability, to include as secondary to left knee disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery disease, status-post coronary artery bypass graft, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2009, April 2010, and June 2012 rating decisions.

In the July 2009 decision, the RO, inter alia, denied the petition to reopen a claim for service connection for left knee disability, as well as denied service connection for right knee disability.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In the April 2010 decision, the RO, inter alia, denied claims for service connection for left ankle disability and lumbar spine disability.  In July 2010, the Veteran filed an NOD.  An SOC was issued in November 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.
In the June 2012 decision, the RO, inter alia, denied claims of service connection for hypertension and heart surgery.  In August 2012, the Veteran filed an NOD. An SOC was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2014.

In January 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2016, the Board granted the petition to reopen the claim for service connection for a left knee disability and remanded the underlying left knee claim, as well as the claims for service connection for right knee disability, lumbar spine disability, left ankle disability, hypertension, and coronary artery disease, to the agency of original jurisdiction (AOJ) for further development.  After completing some of the requested development, the AOJ continued to deny the claims on appeal (as reflected in a February 2017 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

As regards characterization of the heart claim, the Board notes, as indicated above, that the Veteran originally claimed entitlement to service connection for heart surgery.  However, the Veteran's medical records confirm a current diagnosis of coronary artery disease, status-post coronary artery bypass graft.  Moreover, the Veteran has contended that his cardiac disability developed as a result of hypertension.  As such, that claim has been characterized as set forth on the title page. 

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.






REMAND

Unfortunately, the Board's review of the record reveals that further action on the matters on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2016 remand, the Board explained that the Veteran had reported service in the Army Reserve from 1973 to 1977, but that his service treatment records associated with this period of service had not yet been associated with the claims file.  Hence, the Board instructed the AOJ to undertake appropriate action to obtain the Veteran's treatment records pertaining to his service in the Army Reserve from 1973 to 1977.  If such records could not be obtained, the Veteran was to be provided with specific notice of the unavailability of the records.  

Pursuant to the Board's remand, the AOJ contacted the National Personnel Records Center (NPRC) in August 2016.  The AOJ only submitted a general request for the Veteran's complete service treatment and personnel records and did not specifically request any records associated with his Army Reserve Service from 1973 to 1977.  In response to the AOJ's request, the NPRC only provided copies of some service treatment and personnel records pertaining to the Veteran's period of active service from March 1971 to March 1973.  The AOJ did not otherwise attempt to obtain any records specifically pertaining to the Veteran's Army Reserve service and did not provide any notice to the Veteran as to whether any such records were unavailable.  

As for the claims for service connection for a left knee disability, a right knee disability, a lumbar spine disability, and a left ankle disability, the Veteran's service treatment records document a twisting injury to the left knee in March 1971, for which the Veteran was placed on light duty.  In April 1971, he was diagnosed with a healed left knee strain.  He contends that he has continued to experience left knee symptoms in the years since his in-service injury.  He also contends that his claimed right knee, lumbar spine, and left ankle disabilities are due to the claimed left knee disability.  In the alternative, he claims that the right knee, lumbar spine, and left ankle disabilities are also directly related to service.  For instance, he contended in a March 2017 statement (VA Form 21-4138) that his joint problems are related to cold weather exposure in service while he was stationed in Germany.

In the June 2016 remand, the Board instructed the AOJ to arrange for the Veteran to under VA knee, lumbar spine, and left ankle examinations to obtain information as to the nature and etiology of any current knee, lumbar spine, and left ankle disabilities.  The examiner(s) was/were instructed to provide an opinion as to whether it was likely that each claimed disability had its onset in service or was otherwise medically related to service.  Also, if it was determined that the Veteran's left knee disability was related to service, an opinion was to be provided as to whether the claimed right knee, lumbar spine, and left ankle disabilities were caused or aggravated by the left knee disability.

Pursuant to the Board's remand, VA knee, thoracolumbar spine, and ankle examinations were conducted in August 2016 and the Veteran was diagnosed as having bilateral knee joint osteoarthritis, degenerative arthritis of the spine, and a left ankle strain.  As for the diagnosed bilateral knee disability, the physician assistant who conducted the examination opined that the disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the April 1971 service treatment record indicates that the Veteran sustained a twisting injury to the left knee 4 years prior to his entrance into service.  He again sustained a valgus-twisting injury to the left knee in March 1971 and the impression/assessment at that time was "healing left knee strain."  There were no additional records indicating a chronic left knee issue.  It was not likely ("less likely than not") that the Veteran's left knee disability was related to or aggravated by service because there were no significant records to indicate such a relationship.  His bilateral degenerative joint disease of the knees was more likely related to aging and natural progression.

With respect to the diagnosed degenerative arthritis of the spine and left ankle strain, the examiner opined that the claimed disabilities were not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of "the Veteran's service-connected condition."  The examiner reasoned that the Veteran's left knee disability was not related to service and was likely ("more likely than not") related to aging and natural progression.  Therefore, his "right knee, back condition nor his left ankle are related to nor secondary to the left knee nor his time in service."  There was no indication in the Veteran's available records that these disabilities "were not aggravated by time in service."

The August 2016 knee opinion that addresses whether the claimed knee disabilities are directly related to service is deficient because it appears to be partly based on a finding that the Veteran had a left knee disability which pre-existed service.  The Board acknowledges that the April 1971 service treatment record references a left knee injury that occurred approximately 4 years prior to the Veteran's entrance into service.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b) (2016).

Although the Veteran is certainly competent to report a history of left knee problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345 (1998).  In this case, there is no other evidence of any pre-existing left knee disability prior to service and the Veteran's December 1970 entrance examination was normal other than for scarring, defective vision, and defective hearing.  Hence, the Board finds that the evidence is not clear and unmistakable that any left knee disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  See 38 U.S.C.A. § 1111.

The August 2016 knee opinion is also deficient because it is essentially based on the absence of clinical evidence of treatment for left knee problems for a period of time following service; however, the examiner did not acknowledge or discuss the fact that the Veteran and his ex-wife have reported that left knee symptoms were present immediately following the Veteran's separation from service and that such symptomatology has continued in the years since service.  The Board points out that a medical opinion based solely on the absence of documentation in the record and which does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  See, e.g., Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the examiner did not provide any specific explanation or rationale for why the Veteran's claimed right knee disability is not related to service, other than to note that his bilateral degenerative joint disease of the knees was more likely related to aging and natural progression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As for the claimed back and left ankle disabilities, the October 2016 opinion alludes to a conclusion that these disabilities are not directly related to service.  Nevertheless, the examiner only provided an opinion pertaining to secondary service connection (i.e., that these disabilities were not proximately due or the result of the Veteran's left knee disability) and no clear and direct opinion was provided to address whether the back and left ankle disabilities are directly related to service.

Under these circumstances, the Board is unable to find substantial compliance with the prior remand directives. See Stegall, supra.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).   

As such, another remand is necessary to attempt to obtain the Veteran's Army Reserve records and to obtain addendum medical etiology opinions-preferably, from the examiner who conducted the August 2016 knee, back, and ankle examinations-which fully discuss whether the Veteran's current knee, back, and left ankle disabilities are associated with service.

As for the claims for service connection for hypertension and coronary artery disease, the Veteran contends that he began to experience elevated blood pressure readings and headaches during the year immediately following his March 1973 separation from service, that he was thereafter prescribed blood pressure medications, that he has continued to receive treatment for hypertension since that time, and that he developed coronary artery disease due to his longstanding hypertension.

The Veteran was afforded VA hypertension and cardiac examinations in October 2016 and was diagnosed as having hypertension and coronary artery disease.  The nurse practitioner who conducted the examinations opined that these disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  As for hypertension, the examiner reasoned that there was no documentation of hypertension in the Veteran's service treatment records.  Although he reported that an elevated blood pressure reading of 130/90 was recorded in the 1970s, guidelines for hypertension did not really exist in the 1970s.  As a student nurse in the 1970s, the examiner was taught that any blood pressure under 150/100 mmHg was normal.  In 1977, JNC1 was published with no systolic blood pressure recommendations, but a diastolic pressure of 90-105 mmHg warranted consideration for therapy.  A diastolic pressure greater than 105 mmHg was considered hypertensive.  Therefore, it was not likely ("less likely as not") that the Veteran had hypertension in the 1970s.  As to the etiology of hypertension, most primary hypertension diagnoses have no known etiology.  There are risk factors such as family history, race, obesity, sedentary lifestyle, smoking, too much sodium intake, too little potassium intake, age, stress, and too much alcohol intake.  There are individuals that may have some of these risk factors and never develop hypertension, and some such individuals who do develop hypertension.  It appeared that the Veteran has essential hypertension with no known etiology.

With respect to the diagnosed coronary artery disease, the examiner explained that the Veteran had no history of any Agent Orange exposure.  He contended that his tobacco use (which began during service) and hypertension caused his coronary artery disease.  Although these two things are two of the many risk factors for coronary artery disease, there is no direct nexus of causation since some individuals who smoke or have hypertension do not get coronary artery disease.  The etiology of the Veteran's coronary artery disease was most likely multifactorial (as it is in most individuals), but no evidence was found to suggest it was due to or incurred during service.

The October 2016 hypertension opinion is deficient because it is largely based on a finding that the Veteran would not likely have been diagnosed as having hypertension in the 1970s based on his reported blood pressure readings because guidelines for hypertension did not exist in the 1970s.  Despite the fact that the Veteran may not have actually received a diagnosis of hypertension in the 1970s, however, the examiner did not consider or discuss whether it is likely that the elevated blood pressure readings that the Veteran has reported during the year immediately following his separation from service indicate the onset of hypertension during that period under current hypertension guidelines.  In addition, the examiner did not discuss the significance, if any, of the Veteran's reports of headaches in the years since service which he attributes to hypertension.  The Board points out that a March 2011 VA primary care note (which is located in the Virtual VA system) documents a diagnosis of headaches which was "probably related to [hypertension]."

Moreover, the October 2016 coronary artery disease opinion appears to suggest that although it is not known with certainty, the Veteran's coronary artery disease may be, at least in part, associated with his hypertension.  Hence, if it is found upon remand that the Veteran's hypertension is likely associated with service, an addendum opinion should be provided that addresses whether the Veteran's current coronary artery disease was caused or aggravated by his hypertension.

In light of the above, the Board finds that a remand is also necessary to obtain addendum medical etiology opinions-preferably from the examiner who conducted the October 2016 hypertension and cardiac examinations-which fully discuss whether the Veteran's current hypertension is associated with service and, if so, whether his current cardiac disability is associated with his hypertension.

The AOJ should only arrange for the Veteran to undergo further examination(s) if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinions.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Central Texas Vista electronic records system dated up to February 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted system all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from the Army Reserve-and, if necessary, the National Personnel Records Center and/or any other appropriate depository(ies)-all of the Veteran's available service treatment records pertaining to his Army Reserve service (reported by the Veteran as being from 1973 to 1977). 

Follow the procedures set forth in 38 C.F.R. § 3.159  (c) (2016) with respect to requesting records from Federal facilities.  If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's Adjudication Procedures Manual, M21-1.  All records/responses received should be associated with the file.

2. If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Central Texas Vista electronic records system dated since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection for a knee disability, a lumbar spine disability, a left ankle disability, hypertension, and/or  a cardiac disability that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the August 2016 VA knee, back, and ankle examinations an addendum opinion addressing the etiology of the Veteran's current bilateral knee disability, back disability, and left ankle disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and lay assertions.

With respect to each knee disability diagnosed since approximately May 2009 and each back disability and left ankle disability diagnosed since approximately January 2010, based on a review of all pertinent lay and medical evidence, the medical professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for arthritis, had its onset during the first post-discharge year following the Veteran's March 1973 separation from service; (c) is related to the Veteran's left knee injury in service; (d) is related to cold weather exposure in service; or (e) is otherwise the result of in-service injury or disease.

For purposes of the above opinion, the medical professional is advised that despite the notation of a left knee injury prior to service in the Veteran's service treatment records, he is presumed to have been in sound condition when he entered service.

If the medical professional determines that the currently diagnosed left knee disability is related to the Veteran's military service, the medical professional should also provide an opinion, for each right knee disability diagnosed since approximately May 2009 and each back disability and left ankle disability diagnosed since approximately January 2010 (even if now asymptomaytic , as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been, aggravated (worsened beyond natural progression) by the Veteran's left knee disability.

If aggravation of any disability is found, for each, the medical professional should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. 

In addressing the above, the medical professional must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the evidence of treatment for a left knee injury in the Veteran's service treatment records, the Veteran's reported exposure to cold weather in service, the reports from the Veteran and his ex-wife of a continuity of left knee symptomatology in the years since service, and the opinion contained in an October 2001 VA addendum note (located in the Virtual VA system) that the Veteran's in-service knee injury may contribute to his current knee problems.  

In this regard, the medical professional is advised that the Veteran is competent to report his symptoms and history and that his ex-wife is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the medical professional should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the October 2016 VA hypertension and cardiac examiner an addendum opinion addressing the etiology of the Veteran's current hypertension and/or cardiac disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and lay assertions.

With respect to any hypertension diagnosed since approximately May 2011, based on a review of all pertinent lay and medical evidence, the medical professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the hypertension (a) had its onset during service; (b) had its onset during the first post-discharge year following the Veteran's March 1973 separation from service; or (c) is otherwise the result of in-service injury or disease.

If the medical professional determines that the currently diagnosed hypertension is related to the Veteran's military service, the medical professional should also provide an opinion, for each cardiac disability diagnosed since approximately May 2011, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused (in whole or in part) OR is, or has been, aggravated (worsened beyond natural progression) by the Veteran's hypertension.

If aggravation of any current cardiac disability is found, for each, the medical professional should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. 

In addressing the above, the medical professional must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the reports from the Veteran and his ex-wife of the Veteran experiencing headaches ever since his separation from service and of being treated for elevated blood pressure readings during the year immediately following his separation from service.  In this regard, the medical professional must consider whether it is likely that the elevated blood pressure readings that the Veteran has reported during the year immediately following his separation from service indicate the onset of hypertension during that period under current hypertension guidelines.  

The medical professional is advised that the Veteran is competent to report his symptoms and history and that his ex-wife is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the medical professional should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection  for a bilateral knee disability, a lumbar spine disability, a left ankle disability, hypertension, and coronary artery disease in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in February 2017), and all legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


